DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restriction
Applicant's election with traverse of Group I, claims 1-12, in the reply filed on 4/18/22 is acknowledged. Applicant has amended Group II, claims 13-20, to depend from claim 1 of Group I. The restriction requirement has been withdrawn. Claims 1-20 are being examined for patentability.

Specification
The specification is objected to because of the following informalities:  
There is lack of antecedent basis in the specification for the maximum temperature rate increase or the maximum temperature being along the “entire” piezoelectric micro-actuator, as recited in claims 9, 11, and 20.
Appropriate correction is required.

Claim Objections
Claims 8, 9, 11, and 13-20 are objected to because of the following informalities:
In claim 8, it is not clear if the “maximum temperature rate increase,” as recited in line 2, is referring to a maximum temperature rate increase of the piezoelectric micro-actuator recited in base claim 1.
In claim 9, there is lack of antecedent basis in the specification for the maximum temperature rate increase being along the “entire” piezoelectric micro-actuator, as recited in line 2.
In claim 11, there is lack of antecedent basis in the specification for the maximum temperature being along the “entire” piezoelectric micro-actuator, as recited in line 2.
In claim 13, “is” should be changed to --being-- in line 9; it is not clear if the “measured temperatures,” as recited in line 9, is referring to the measured temperature recited in base claim 1; and there is lack of relationship between the determination of whether the measured temperatures being greater than a threshold, as recited in lines 10-11, with the determination of a defect recited in line 5 of base claim 1.
In claim 20, there is lack of antecedent basis in the claim for “the maximum measured temperature rate increase” in line 2; and there is lack of antecedent basis in the specification for the maximum temperature rate increase being along the “entire” piezoelectric micro-actuator, as recited in lines 2-3.
Claims 14-19 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-7, 10, and 12 are allowed.

Claims 8, 9, 11, and 13-20 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A method comprising measuring a temperature of the piezoelectric micro-actuator while applying the voltage signal; and determining that the piezoelectric micro-actuator includes a defect based on the measured temperature (claim 1).

Conclusion
The references made of record by the examiner and not relied upon are considered pertinent to applicant's disclosure by disclosing the determination of a temperature of a piezoelectric micro-actuator, but do not disclose the allowable subject matter stated above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
5/25/22